Citation Nr: 1218583	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Bell's palsy, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1986 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In August 2010, the Board remanded this appeal for further evidentiary development, including obtaining additional private treatment records, service treatment records (STRs), and a VA examination.  As discussed in further detail below, review of the record reflects substantial compliance with the Board's directives-to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further observes that the August 2010 Remand includes the issue of entitlement to service connection for a right shoulder disorder.  Following the Remand, and specifically in a December 2011 rating decision, the Appeals Management Center in Washington, D.C. granted service connection for a chronic right shoulder disability (0% from April 23, 2007 to December 9, 2010 and 30% from December 10, 2010).  As the Veteran has not expressed disagreement with the effective date and/or ratings assigned, the Board concludes that the only issue currently on appeal is the claim for service connection for Bell's palsy.


FINDINGS OF FACT

1.  At no time during the appeal period has a diagnosis of Bell's palsy been shown.

2.  The Veteran's complaints of headaches, facial problems (including drooling and difficulty drinking), and eye trouble are not shown to be medically unexplained or the result of an undiagnosed illness.  

CONCLUSION OF LAW

Bell's palsy was not incurred or aggravated in service and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A pre-decisional notice letter dated in June 2007 complied with VA's duty to notify the Veteran with regard to the issue of service connection for Bell's palsy.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's STRs and post-service medical records and also secured an examination in furtherance of his claim.  With respect to the August 2010 Remand directives to obtain specific private treatment records pertaining to a diagnosis of Bell's palsy in 1993, the Appeals Management Center sent the Veteran Authorization and Consent to Release Information forms in order to obtain those records.  However, the Veteran failed to return those forms; consequently, the additional private records were not obtained.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Thus, the Board finds substantial compliance with its August 2010 Remand directives-to the extent possible.  Further, the Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  Thus, the Board concludes that VA's duty to assist the Veteran with respect to obtaining relevant records has been met.  38 C.F.R. § 3.159(c)(1)-(3).  

In finding that the Veteran had not identified any additional pertinent medical records, the Board observes that, during the course of the appeal, the Veteran was in receipt of private long-term disability insurance.  He also reported being denied benefits by the Social Security Administration (SSA).  However, a review of the evidence indicates that the Veteran has various health issues, including a heart disorder, that prevents him from working.  See, e.g., May 2007 VA treatment record.  The Veteran has not contended that his reported Bell's palsy affects his employability.  In particular, he has not contended that he receives any long-term disability benefits due, in part, to Bell's palsy-or that he had included Bell's palsy as a disability in his application for SSA benefits.  

While the RO did not obtain the long-term disability and SSA records, additional development to do so in this case is unnecessary as those documents have not been identified as being relevant to the claim currently being adjudicated.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA had no duty to request a veteran's Social Security Administration (SSA) records when there was no specific allegation that the evidence, reports, or evaluations in conjunction with the SSA decision are relevant to the current claim and the SSA decision found in the record also does not identify testimony, documents, and/or medical reports relating to the veteran's claim).  Thus, no useful purpose would be gained in further delaying a decision in this case by requesting the long-term disability and SSA records in this instance.  Therefore, the Board concludes that a remand to obtain long-term disability and SSA records is not necessary.

A pertinent VA examination/opinion with respect to the issue on appeal was obtained in December 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2010 examination/opinion obtained here is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has Bell's palsy that is related to his military service.  In contending that Bell's palsy is related to his service, the Veteran indicated that he could have a Gulf War illness.  See, e.g., November 2007 notice of disagreement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  
Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Service connection may also be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011). 

Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus. 75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Here, the Veteran's STRs show no treatment for, or diagnosis of, Bell's palsy.  His discharge examination in January 1991 revealed a clinically normal neurologic system.  Indeed, the Veteran does not contend that he had Bell's palsy in service.  Rather, he contends that he was diagnosed with Bell's palsy after being discharged from service.  See May 2010 Hearing Transcript (T.) at 3.

According to post-service medical records, the Veteran was diagnosed with Bell's palsy in March 1993.  At that time, he complained that the left side of his face did not function.  The Veteran reported that he had left facial drooping and his left grip was weaker.  He reported noticing the problems about two weeks earlier and that he was seen by his company doctor who diagnosed him with Bell's palsy.  He did not take the medication prescribed by his company physician.  The Veteran continued to have drooping of the left side of his face with headaches and mild pain behind the left ear.  A prednisone taper was prescribed.

The remainder of the Veteran's post-service treatment records fails to show any additional diagnoses of Bell's palsy, including, significantly, during the current appeal.  In January 2007, the Veteran reported having an ache from behind his ears down to the front of his neck.  Such pain had been going on for as long as he could remember and would go away for a couple of weeks and then come back.  A Gulf War examination in April 2008 revealed that cranial nerves II-XII were grossly intact.  The Veteran reported having migraine headaches since 1992; he had about one per month.  No Gulf War illnesses were diagnosed.  The examination does not indicate that the Veteran was opined to have signs and symptoms associated with an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Indeed, none of the Veteran's post-service records indicate that he was opined to have signs and symptoms associated with an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

The Veteran testified at his hearing that his symptoms when he was diagnosed in 1993 included headaches, right facial problems, and eye trouble.  T. at 3-5.  He testified that the right side of his face was affected, although the March 1993 treatment record clearly shows that it was the left side affected.  Id. at 5.  The Veteran noted that he was not currently receiving any treatment for Bell's palsy, but instead chews gum, which he was told would exercise his mouth.  Id. at 6-7.

At a December 2010 VA examination, the Veteran reported some drooling and water running out of his mouth when he drank and dryness of his eyes.  He was treated with steroids in 1993 and got better, but still reported that his problems were related to Bell's palsy.  Examination revealed that all cranial nerves were intact.  Remote Bell's palsy with a normal examination (and no residuals) was noted.  The examiner explained that the Veteran claimed to have residuals of Bell's palsy of drooling, difficulty drinking and headaches.  Bell's palsy was not an organic disease of the nervous system; the exact cause was not known, but one thought was that it was a viral illness, but that was not known, only speculation.  There was no evidence in the Veteran's VA records that he had been seen for any problems related to the Bell's palsy except for the visit in 1993 after he had had the illness for about two weeks and had not taken the medication that was originally given.  He was treated with a steroid tapering dose and improved according to the Veteran, with no further visit found in this records.  His VA treatment and military records gave no evidence of Bell's palsy treatment in service and there was no evidence to link the treatment in 1993 to his active military service.  He had no current evidence of Bell's palsy at that time.  The examiner's opinions were based on medical literature, a review of the Veteran's records, and clinical experience and expertise.

Based on a review of the evidence, the Board finds that service connection for Bell's palsy is not warranted.  Initially, the Board finds that the evidence does not support a finding of a current diagnosis of Bell's palsy.  Although the Veteran was diagnosed with Bell's palsy in 1993, there is no medical evidence since then that the Veteran currently has such disability.  No medical professional has provided any opinion to indicate that the Veteran currently has Bell's palsy or that he has any residuals of the Bell's palsy diagnosed in 1993.  The only medical opinion of record, that of the December 2010 examiner, indicates that the Veteran does not currently have Bell's palsy, nor does he have any residuals.  Furthermore, the examiner indicated that the Bell's palsy shown in 1993 was not related to the Veteran's military service.  That opinion is uncontradicted.  The Board's finding that the Veteran does not currently have Bell's palsy is supported by the April 2008 Gulf War examination showing that the Veteran's cranial nerves were intact, in addition to the absence of any current treatment records showing such diagnosis or that the Veteran has residuals of the Bell's palsy diagnosed in 1993. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of Bell's palsy at any time during the appeal period.  Indeed, the Veteran himself has not reported having any diagnosis since 1993.

The Veteran is competent to report having drooling, difficulty drinking, headaches and eye problems.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that Bell's palsy has been diagnosed at any time during the appeal period or that his symptoms are indicative of a disability.  Even when taking into account his reported symptoms, the December 2010 examiner still was unable to find that the Veteran currently had Bell's palsy or any residuals associated with the diagnosis in 1993.
The Board acknowledges the Veteran's belief that he has Bell's palsy that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of Bell's palsy.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1) (2011).  Thus, his own assertions as to a diagnosis of a disability have no probative value.

In finding that the Veteran does not have a current disability, the Board acknowledges that his service personnel records indicate that he served in Saudi Arabia from January 1991 to March 1991 and received the Southwest Asia Service Medal.  Thus, his service in the Southwest Asia theater of operations during the Persian Gulf War is confirmed.  However, the evidence does not show that he has an undiagnosed illness.  In this case, no medical professional has suggested that the Veteran has symptoms indicative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Indeed, no disabilities associated with Persian Gulf War service were found at the April 2008 Gulf War examination.  Service connection for Bell's palsy as an undiagnosed illness or a medically unexplained chronic multi-symptom illness is therefore not warranted.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for Bell's palsy, to include as a result of an undiagnosed illness.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

ORDER

Entitlement to service connection for Bell's palsy, to include as a result of an undiagnosed illness, is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


